*749
ORDER

PER CURIAM.
Travis Like (movant) appeals the judgment denying his Rule 29.15 motion for post-conviction relief -without an evidentia-ry hearing.
Our review of the record on appeal reveals that the motion court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion reciting detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).